       Dated: 12/23/2020
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

  IN RE:                                           )
                                                   )       Case No. 20-bk-01827
  NIDA MARIE HEDGE                                 )       Chapter 11
                                                   )       Judge Harrison
           Debtor.                                 )

                 ORDER DISMISSING CHAPTER 11 BANKRUPTCY CASE

        Debtor Nida Marie Hedge (the “Debtor”), has requested this Court, pursuant to 11 U.S.C.

 § 1112(b), to dismiss the Debtor’s Chapter 11 case. No objection or any other response in

 opposition to the motion was filed by any party in interest. In the Debtor’s motion to dismiss, the

 Debtor represented that (i) she can satisfy her creditors pursuant to the terms of pre-petition

 contracts or otherwise pursuant to the terms of certain settlement agreements approved by the

 Court, (ii) she will realize sufficient income to satisfy her ordinary living expenses and any ongoing

 debt obligations, and (iii) there are no administrative expense creditors that will be prejudiced by

 dismissal. Accordingly, it appearing that continuing this Chapter 11 case is therefore no longer in

 the best interests of creditors, it is hereby ORDERED that the motion to dismiss is GRANTED.

 This Chapter 11 Bankruptcy Case is accordingly dismissed; provided, however, that pursuant to

 11 U.S.C. § 349, any settlement approved by the Court pursuant to Federal Rule of Bankruptcy

 Procedure 9019 shall survive dismissal and remain an obligation of the parties thereto on the terms

 set forth in such approved settlements.

        IT IS SO ORDERED.


                     THIS ORDER WAS SIGNED AND ENTERED
              ELECTRONICALLY AS INDICATED AT THE TOP OF THIS PAGE.




Case 3:20-bk-01827        Doc 107     Filed 12/23/20 Entered 12/23/20 12:58:40              Desc Main
                                     Document      Page 1 of 2
 APPROVED FOR ENTRY:

 /s/ Griffin S. Dunham
 Griffin S. Dunham
 DUNHAM HILDEBRAND, PLLC
 2416 21st Avenue South, Suite 303
 Nashville, Tennessee 37212
 615.933.5850
 griffin@dhnashville.com
 Counsel for the Debtor




                                             2               This Order has been electronically
                                                             signed. The Judge's signature and
                                                             Court's seal appear at the top of the
                                                             first page.
                                                             United States Bankruptcy Court.

Case 3:20-bk-01827     Doc 107    Filed 12/23/20 Entered 12/23/20 12:58:40           Desc Main
                                 Document      Page 2 of 2
